Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches determining document similarity and/or document plagiarism by determining common words and lengths of common consecutive words. See Tan, U.S. PG-Publication No. 2017/0109326 A1; Curtis et al., U.S. Patent No. 7,958,136 B1. However, the prior art does not teach or suggest the usage of array extraction elements, wildcards determined by a ratio of common words within a first designated length of the array, and the length (e.g. number of words/characters) of consecutively matching sections to determine document similarity and/or document plagiarism.
The primary reason for the allowance of the claims in this case, is the inclusion in the independent claim (1) of the specific steps of: a first proposition definition element which defines a word included in a common word set of the arrayed test document and the arrayed reference document extracted by the arrayed document extraction element as true as a proposition and defines other words as false as propositions and which, when a ratio of words defined as true as propositions in a word array of a first designated length including a word among words defined as false as propositions is greater than or equal to a first designated value, redefines the word as a wildcard and as true as a proposition; a comparison word array extraction element which respectively extracts, respectively from the arrayed test document and the arrayed reference document, a comparison test word array and a comparison reference word array that include an array set of words defined as true as propositions by the first proposition definition element; and a similarity rate calculation element which, when a length of consecutively matching sections in a word array with the word defined as the wildcard viewed as matching all words is greater than or equal to a reference value by comparing the comparison test word array and the comparison reference word array extracted by the comparison word array extraction element, calculates a similarity rate of the test document and the reference document based on at least one of the number of words and the number of characters of each word included in the consecutively matching sections. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 17, 2022